DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              TEUANA CROSS and ANGELA PETERSON,
                          Appellants,

                                    v.

              THE BROWARD COUNTY SCHOOL BOARD,
                           Appellee.

                              No. 4D18-2431

                         [November 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 13-26810.

   Michael Hursey of Michael Hursey, P.A., Fort Lauderdale, and Angela
L. Dawson of Angela L. Dawson, P.A., Plantation, for appellants.

  Thomas W. Paradise, Tommie Derpima, and Lauren Stone of Vernis &
Bowling of Broward, P.A., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.